Citation Nr: 1011251	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right foot plantar fasciitis with hallux valgus, pes planus, 
heel spur, and scar.

2.  Entitlement to an initial compensable evaluation for left 
foot plantar fasciitis with hallux valgus, pes planus, heel 
spur, and scar.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis with hallux 
valgus, pes planus, heel spur, and scar is characterized by 
localized heel pain, great toe pain, and no limitation of 
walking and standing. 

2.  The Veteran's left foot plantar fasciitis with hallux 
valgus, pes planus, heel spur, and scar is characterized by 
localized heel pain, and no limitation of walking and 
standing. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right foot plantar fasciitis with hallux valgus, pes planus, 
heel spur, and scar, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DCs) 5299-5284 (2009).

2.  The criteria for an initial compensable evaluation for 
left foot plantar fasciitis with hallux valgus, pes planus, 
heel spur, and scar, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, DCs 5299-5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In March 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision, August 2008 SOC, and January 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2008 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Diagnostic Code (DC) 5276 provides ratings for acquired 
flatfoot.  Mild flatfoot with symptoms relieved by built-up 
shoe or arch support is rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet, bilateral 
or unilateral, is rated 10 percent disabling.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a (2009). 

Diagnostic Code 5277 provides ratings for bilateral weak 
foot.  For symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness, the 
underlying condition is to be rated, with a minimum rating of 
10 percent.  38 C.F.R. § 4.71a. 

DC 5278 provides ratings for acquired claw foot (pes cavus).  
Slight acquired claw foot is rated noncompensably (0 percent) 
disabling.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling. Acquired claw foot 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, is 
rated 20 percent disabling for unilateral involvement, and 30 
percent disabling for bilateral involvement.  Acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity, is rated 30 percent disabling for 
unilateral involvement, and 50 percent disabling for 
bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. § 4.71a. 

DC 5280 provides ratings for unilateral hallux valgus.  
Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  
38 C.F.R. § 4.71a.

DC 5281 provides that unilateral severe hallux rigidus is to 
be rated as severe hallux valgus.  A Note to Diagnostic Code 
5281 provides that the rating for hallux rigidus is not to be 
combined with claw foot ratings.  38 C.F.R. § 4.71a.

DC 5282 provides ratings based on hammer toes.  Hammer toe of 
a single toe is rated noncompensably (0 percent) disabling.  
Unilateral hammer toe of all toes, without claw foot, is 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

DC 5283 provides ratings based on malunion or nonunion of 
tarsal or metatarsal bones.  Moderate malunion or nonunion of 
tarsal or metatarsal bones is rated 10 percent disabling; 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
DC 5284 provides that foot injuries with actual loss of use 
of the foot are to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Veteran had an examination arranged through VA QTC 
services in September 2006.  He reported suffering from a 
right ankle strain that had existed for ten years.  The 
condition was not due to injury, occurred from wearing 
military boots on a daily basis, and caused weakness, giving 
way, lack of endurance, and fatigability.  He said that he 
had localized, constant pain that he rated as a six out of 
ten on a relative pain scale, and that could be elicited by 
physical activity.  There was also pain in his toes.  The 
examiner noted that the Veteran had suffered from plantar 
fasciitis for ten years.  The pain was constant, localized 
and was aching in nature.  He rated the pain as a five out of 
ten, and it could be elicited by physical activity.  He had 
weakness while at rest and did not have any pain when 
standing or walking.  There was no functional impairment due 
to the plantar fasciitis.  

The Veteran reported having had left heel pain for ten years 
that occurred once a week and that he rated as a five out of 
ten.  The examiner felt that there was no functional 
impairment from the left heel condition.  There was no 
functional impairment or symptoms from a right foot fracture 
that had occurred ten years before.  The Veteran had also 
been suffering from a right great toe surgery/strain/acquired 
deformity for two years that caused constant, localized pain.  
He rated the pain as a four out of ten, and it was elicited 
by physical activity and relieved by rest.  The examiner felt 
that the functional impairment was that the Veteran could 
only wear soft shoes and could not participate in impact 
exercise.  

On examination the ankles were normal and the feet were 
tender.  The Veteran had bilateral pes planus, and 
bilaterally there was a severe degree of valgus that could be 
corrected by manipulation, no forefoot or midfoot 
malalignment, and a deformity of marked pronation.  Palpation 
of the plantar surfaces revealed slight tenderness, and the 
Achilles tendons had good alignment.  No hammer toes were 
found and pes cavus was not present.  There was Hallux valgus 
bilaterally and a moderate degree of angulation with no 
resection of the metatarsal head.  Hallux rigidus was not 
present.  The Veteran did not have any limitation with 
standing and walking and he did not require any type of 
support with his shoes.  Gross examination of the other 
joints and muscles was within normal limits.  X-rays of the 
right foot showed hallux valgus, surgery, a heel spur, and 
pes planus.  Left foot X-rays showed hallux valgus, a heel 
spur, and pes planus.  Ankle X-rays were within normal 
limits.

The examiner did not make a diagnosis related to the 
Veteran's right ankle strain, left heel condition, and right 
foot fracture because there was no pathology.  He was 
diagnosed with bilateral plantar fasciitis, heel spurs, 
hallux valgus and pes planus based on pain and the X-ray 
results.  In addition, the examiner diagnosed the Veteran 
with a scar of the great right toe, status post surgery.

Private orthopedic treatment records from June 2008 indicate 
that the Veteran had been having problems with his great toe 
for some time.  He had tried using inserts with Morton's 
extension without improvement, and he was having difficulty 
with physical activity due to pain in his great toe joints.  
An examination of both feet revealed bilateral hallux rigidus 
deformities with significant limitation of motion of the 
right first metatarsophalangeal joint.  There was a scar 
consistent with previous cheilectomy with recurrent hallux 
valgus deformity.  Motion of the right foot was limited to 
five degrees of dorsiflexion and 10 degrees plantar flexion 
with significant crepitus and pain with palpation.  The left 
foot motion was limited to about 10 degrees dorsiflexion and 
15 degrees plantar flexion.  X-rays of feet showed bilateral 
hallux rigidus deformities with the right worse than the 
left.  The treating physician felt that the Veteran would be 
a candidate for a left first metatarsophalangeal joint 
arthrodesis and that the left foot problem was not as 
advanced.  Based upon the overall context of the report it 
seems that the physician may have meant to write that the 
Veteran was a candidate for a right first metatarsophalangeal 
joint arthrodesis.

Reviewing the evidence of record, the Veteran does not 
qualify for a 10 percent evaluation for acquired flatfeet 
because the medical evidence does not show moderate symptoms 
consisting of the weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, or pain on 
manipulation and use of the feet, bilateral or unilateral.  
38 C.F.R. § 4.71a, DC 5276.  At the September 2006 
examination, he was diagnosed with pes planus but did not 
have the symptoms required for a 10 percent evaluation.  The 
Veteran does not qualify for a 10 percent evaluation under 
Diagnostic Codes 5277, 5278, or 5279 because the record does 
not indicate that he has weak feet secondary to a 
constitutional condition, claw foot (pes cavus), or 
metatarsalgia, anterior (Morton's disease).  38 C.F.R. 
§ 4.71a.

The Veteran has been diagnosed with bilateral hallux valgus.  
The September 2006 examiner noted that there had been no 
resection of a metatarsal head, and the record does not 
indicate that the Veteran has undergone this procedure since 
then.  Furthermore, the record does not indicate that the 
Veteran's hallux valgus is equivalent to the amputation of 
the great toe, despite the limitation of motion exhibited at 
the June 2008 examination.  Therefore, he does not qualify 
for a 10 percent evaluation for hallux valgus.  38 C.F.R. 
§ 4.71a.  The June 2008 treating physician diagnosed the 
Veteran with bilateral hallux rigidus deformities, right 
worse than left.  Diagnostic Code 5281 for hallux rigidus 
deformities uses the same criteria as DC 5280.  Id.  
Therefore the Veteran does not qualify for a 10 percent 
evaluation for hallux rigidus deformities.  He does not 
qualify for a 10 percent evaluation under DC 5282, hammer 
toe, because the record does not show that he has hammer toe 
on all of the toes of a foot without claw foot.  Id.  And, he 
does not qualify for a 10 percent evaluation under DC 5283 
because the record does not show a moderate malunion or 
nonunion of any tarsal or metatarsal bones.  Id.  

Currently the Veteran has a noncompensable evaluation under 
DCs 5299-5284.  In order to qualify for a 10 percent 
evaluations, his right and left foot plantar fasciitis with 
hallux valgus, pes planus, heel spur, and scar would have to 
be of a moderate degree.  The Board finds that the record 
does not show that this degree of severity exists.  The 
September 2006 examiner noted that the Veteran did not have 
any limitation with standing and walking and did not require 
any type of support with his shoes.  The June 2008 treatment 
records show that the severity had increased.  However, the 
Veteran was diagnosed with bilateral hallux rigidus 
deformities, and as discussed above he did not qualify for a 
10 percent evaluation under DC 5281 or any other potentially 
applicable diagnostic codes.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected right and left 
foot plantar fasciitis with hallux valgus, pes planus, heel 
spur, and scar, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
during the claims period has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for right 
foot plantar fasciitis with hallux valgus, pes planus, heel 
spur, and scar, is denied.

Entitlement to an initial compensable evaluation for left 
foot plantar fasciitis with hallux valgus, pes planus, heel 
spur, and scar, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


